DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  “the elastic modulus brain tissue” in line 5 should be written “the elastic modulus of brain tissue”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  “the elastic modulus brain tissue” in line 8 should be written “the elastic modulus of brain tissue”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities: “wherein the coating is dry prior to insertion of the neural implant into the brain tissue and rehydrates and swells following  Appropriate correction is required.
Claim 8 objected to because of the following informalities: “wherein the swollen coating has an elastic modulus from 5kPa to 300kPa and a thickness from 30 microns to 500 microns” in lines 1-3 should be written “wherein the coating, when swollen, has an elastic modulus from 5kPa to 300kPa and a thickness from 30 microns to 500 microns.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias et al., (US 2010/0076546; hereinafter Dias).
Regarding claim 1, Dias discloses a medical device for use in brain tissue, comprising: an elongated, rigid neural implant configured for insertion into brain tissue a medical device ([0062]-[0063]: implant used for neurological diseases/disorders; [0064]: metal, rigid implant); and a poly(ethylene glycol) (PEG) coating disposed on a surface of the medical device ([0070]), wherein the coating is configured to exhibit in vivo (i) an elastic modulus that substantially matches the elastic modulus of brain tissue and (ii) a thickness to accommodate micromotions of the brain tissue relative to the neural implant, wherein the thickness of the coating in vivo is from 15 microns to 500 microns ([0066]: the thickness from 15 microns to 500 microns would provide an elastic modulus that substantially matches the elastic modulus of brain tissue).
Regarding claim 18, Dias discloses a system for delivering chemical and/or electrical stimulation across one or more neural circuits and/or to sense and record neural activity, the system .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 2, 6, 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, as applied to claims 1 and 18 above, and further in view of Omenetto et al., (WO 2012/145652; hereinafter Omenetto).
Regarding claim 2, Dias discloses the medical device of claim 1, but fails to disclose that the coating specifically has an elastic modulus of about 5kPa to about 300kPa. However, Omenetto teaches a neural implant configured for insertion into brain tissue ([0013]-[0014], [0068], [0126]); and a PEG coating disposed on a surface of the neural implant ([0013], [0077], [0114], [0165]-[0166]), wherein the PEG coating specifically has an elastic modulus of about 5kPa to about 300kPa ([0131]). Furthermore, the general mechanical properties of PEG provide an elastic modulus of about 5kPa to about 300kPa, as evidenced by Nguyen et al., (Nguyen, Q. T., Hwang, Y., Chen, A. C., Varghese, S., & Sah, R. L. (2012). Cartilage-like mechanical properties of poly (ethyleneglycol)-diacrylatehydrogels.Biomaterials,33(28),6682–6690. https://doi.org/https://ww
w.ncbi.nlm.nih.gov/pmc/articles/PMC3572364/). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias such that the coating specifically has an elastic modulus of about 5kPa to about 300kPa, as taught by Omenetto, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I). 
Regarding claim 6, Dias discloses the medical device of claim 1, but fails to disclose that the coating is dry prior to insertion of the neural implant into the brain tissue and rehydrates and swells following insertion of the neural implant into the brain tissue. However, Omenetto teaches that a medical device having a coating which is dry prior to insertion of the neural implant into the brain tissue and which rehydrates and swells following insertion of the neural implant into the brain tissue ([0017], [0074]-[0076). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias such that the coating is dry prior to insertion of the neural implant into the brain tissue and rehydrates and swells following insertion of the neural implant into the brain tissue, as taught by Omenetto, because the modification would provide conformal contact between the implant device and the target tissue to establish an intimate contact without any detectable gap or a gap that would affect electrical connectivity between the device and the tissue (Omenetto; [0074]-[0076]).
Regarding claim 8, the Dias/Omenetto combination teaches that the swollen coating has an elastic modulus from 5kPa to 300kPa and a thickness from 30 microns to 500 microns (as explained in the rejections of claim 1 and 2).
Regarding claim 9, Dias further discloses that the neural implant is configured to provide chemical stimulation, electrical stimulation, sensing of neural activity, or a combination thereof ([0063]).
Regarding claim 19, Dias discloses the system of claim 18, but fails to disclose that the coating specifically has an elastic modulus of about 5kPa to about 300kPa. However, Omenetto teaches a neural implant configured for insertion into brain tissue ([0013]-[0014], [0068], [0126]); and a PEG coating disposed on a surface of the neural implant ([0013], [0077], [0114], [0165]-[0166]), wherein the PEG coating specifically has an elastic modulus of about 5kPa to about Biomaterials,33(28),6682–6690. https://doi.org/https://ww
w.ncbi.nlm.nih.gov/pmc/articles/PMC3572364/). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias such that the coating specifically has an elastic modulus of about 5kPa to about 300kPa, as taught by Omenetto, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, as applied to claim 1 above, and further in view of Bunge et al., (US 2012/0088990; hereinafter Bunge).
Regarding claim 5, Dias discloses the device of claim 1, but fails to disclose that the coating is covalently bound to the surface of the neural implant. However, Bunge teaches a medical device comprising a neural implant ([0077]) with a coating ([0059]) which is covalently bound to the surface of the neural implant ([0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias such that the coating is covalently bound to the surface of the neural implant, as taught by Bunge, because the modification would enable the device to be advantageously formed to be resistant to interference in a structurally simple manner (Bunge, [0059]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dias in view of Omenetto.
Regarding claim 10, Dias discloses a medical device for use in brain tissue, comprising: an elongated, rigid neural implant which is configured for insertion into brain tissue and to provide chemical stimulation or electrical stimulation ([0062]-[0063]: an implant/neurostimulator used for neurological diseases/disorders; [0064]: metal, rigid implant) with a poly(ethylene glycol) (PEG) coating disposed on a surface of the medical device ([0070]), wherein the coating has one or more mechanical properties that substantially match one or more mechanical properties of brain tissue, such that, when the neural implant is implanted into the brain, the coating is effective to reduce scar formation about the neural implant, the scar formation being due at least in part to movement of the brain tissue relative the neural implant and the reduction in scar formation being relative to the scar formation that would be formed on a neural implant without the coating ([0028]-[0031]: the coating may impart lubricious function to the device to prevent injuries and reduce scar formation due to movement). Dias also teaches that the thickness of the coating in vivo is from 15 microns to 500 microns ([0066]). 
Dias fails to disclose that the coating specifically has an elastic modulus of about 5kPa to about 300kPa. However, Omenetto teaches a neural implant configured for insertion into brain tissue ([0013]-[0014], [0068], [0126]); and a PEG coating disposed on a surface of the neural implant ([0013], [0077], [0114], [0165]-[0166]), wherein the PEG coating specifically has an elastic modulus of about 5kPa to about 300kPa ([0131]). Furthermore, the general mechanical properties of PEG provide an elastic modulus of about 5kPa to about 300kPa, as evidenced by Nguyen et al., (Nguyen, Q. T., Hwang, Y., Chen, A. C., Varghese, S., & Sah, R. L. (2012). Cartilage-like mechanical properties of poly (ethyleneglycol)-diacrylatehydrogels.Biomaterials,33(28),6682–6690. https://doi.org/https://ww
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dias in view of Omenetto, as applied to claim 18 above, and further in view of Massoud-Ansari et al., (US 2009/0105784; hereinafter Massoud).
Regarding claim 21, Dias/Omenetto teaches the system of claim 18 and that the hydrogel coating covers the entire surface of the device (Dias: [0096], [0101], [0112], [0114), but fails to teach that the surface of the neural implant is cylindrical such that the coating the full circumference of the cylindrical surface about substantially the full length of the neural implant insertable into the brain tissue. However, Massoud teaches a medical device (neural implant) having a cylindrical surface ([0018]). Therefore, it would have been an obvious matter of design choice to modify Dias/Omenetto to include a neural implant with a cylindrical surface since applicant has not disclosed that having a cylindrical surface solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of a cylindrical surface of the neural implant, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Furthermore, since the modified neural implant would have a cylindrical surface, the hydrogel coating would cover the entire surface of the device (the full 
Response to Arguments
Applicant’s arguments 12/21/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Dias, which teaches a medical device having a PEG coating configured to exhibit in vivo (i) an elastic modulus that substantially matches the elastic modulus of brain tissue and (ii) a thickness to accommodate micromotions of the brain tissue relative to the neural implant, wherein the thickness of the coating in vivo is from 15 microns to 500 microns ([0066]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794